DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) in view of Numazama et al. (U.S. 6168996; hereinafter Numazama).
Regarding claim 1, Mandelman discloses a semiconductor device, comprising:
a semiconductor substrate (see labeled fig. 12) comprising: 

an opposing second major surface (see labeled fig. 12);
a first doped region 44 (fig. 12) of a first conductivity type disposed (¶0022) beneath the first major surface (see labeled fig. 12); and
a semiconductor region 16 or 42 (figs. 7 or 12)  of the first conductivity type (¶0022) disposed between the first doped region 44 and the opposing second major surface (see labeled fig. 12);
a trench isolation structure 48 (fig. 6), comprising a conductive trench filling 80 (fig. 12) enclosed by an insulating trench liner 62 (fig. 12), and extending from the first major surface (see labeled fig. 12) through the first doped region 44 (figs. 6-12) and extending into the semiconductor region 16 or 42 (figs. 6-12);
a semiconductor device structure (e.g. drain region 100 and source region 102 of the gate structure in fig. 12) disposed with the first doped region 44 (fig. 12), wherein the semiconductor device structure comprises a drain region 100 (fig. 12, ¶0043) comprising a drain structure; and
a connection structure Vdd (fig. 12) electrically coupling the conductive trench filling 80 (fig. 12) of the trench isolation structure 48 (fig. 6) with the drain region 100 (fig. 12) (e.g. both the conductive trench filling 80 and drain region 100 connected with the same Voltage Vdd in fig. 12).

    PNG
    media_image1.png
    474
    975
    media_image1.png
    Greyscale

	Mandelman does not disclose the conductive trench filling entirely enclosed on the side surfaces and bottom surface by an insulating trench liner.
	However, Numazama discloses a device comprising: a conductive trench 4 (fig. 14) filling entirely enclosed on the side surfaces and bottom surface by an insulating trench liner 5 (fig. 14).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Mandelman by having the conductive trench filling entirely enclosed on the side surfaces and bottom surface by an insulating trench liner, as taught by Numazama, in order to increase the insulating property on the bottom surface and side surfaces of the conductive trench.
	Regarding claim 2, Mandelman as modified by Numazama substantially discloses all the limitations as claimed above.  Furthermore, Mandelman discloses that wherein the conductive trench filling 80 (fig. 12) comprises poly (fig. 12, ¶0038) and the connection structure Vdd (fig. 12) is a conductive structure; therefore, it would comprises the conductive material, such as poly-silicon, metal, silicide or any combinations thereof.

Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman and Numazama by having the drain region is the drain of a LDMOS device or the drain region is a cathode or an anode of a diode, in order to provide the drain structure for the suitable devices.
	
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) in view of Numazama et al. (U.S. 6168996; hereinafter Numazama) as applied to claims 1-2, 9-10, and further in view of Qiao et al. (U.S. 2019/0237576; hereinafter Qiao).
As discussed in details above, Mandelman as modified by Numazama substantially discloses all the limitation as claimed above except for an anti-punch through (“APT”) layer, wherein the APT layer comprises a conductivity type that is the same as the first doped region, and an APT doping level that is different than a doping level of the first doped region, wherein the APT doping level prevents depletion of the first doped region.
However, Qiao discloses a device comprising: an anti-punch through (“APT”) layer 7 (fig. 5), wherein the APT layer comprises a conductivity type that is the same as the first doped region 5 (e.g. p type), and an APT doping level that is different than a doping level of the first doped region 5 (fig. 5, ¶0063), wherein the APT doping level prevents depletion of the first doped region (fig. 5, ¶0063).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman and Numazama by having the anti-.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) in view of Numazama et al. (U.S. 6168996; hereinafter Numazama) as applied to claims 1-2, 9-10, and further in view of Huang (U.S. 8921916).
Mandelman as modified by Numazama substantially discloses all the limitation as claimed above except for an insulating layer between the first doped region and the semiconductor region, wherein the trench isolation structure contacts the insulating layer.
However, Huang discloses a device comprising: an insulating layer 362 (fig. 6) between the first doped region 364 and the semiconductor region 360 (fig. 6), wherein the trench isolation structure 312 contacts the insulating layer 362 (fig. 6).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman and Numazama by having the insulating layer between the first doped region and the semiconductor region, wherein the trench isolation structure contacts the insulating layer, as taught by Huang, in order to provide the dielectric property between the semiconductor regions of the device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) in view of Numazama et al. (U.S. 6168996; hereinafter Numazama) as applied to claims 1-2, 9-10, and further in view of Cheng et al. (U.S. 2013/0178043; hereinafter Cheng).

However, Cheng discloses the device comprising an insulated trench structure 26B (fig. 10) extending from the first major surface through the first doped region (e.g. the region N+ in fig. 10 wherein the bottom portion of the trench 26B located in) and terminating within the first doped region (e.g. the region N+ in fig. 10), wherein the insulated trench structure 26B is disposed within the perimeter of the trench isolation structure 24B (fig. 12), and the insulated trench structure 26B defines a first portion and a second portion of the active region (fig. 10).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman and Numazama by having the insulated trench structure extending from the first major surface through the first doped region and terminating within the first doped region, wherein the insulated trench structure is disposed within the perimeter of the trench isolation structure, and the insulated trench structure defines a first portion and a second portion of an active region, as taught by Cheng, in order to provide the plurality portions of the active regions for the substrate and thereby increase the device functionality for the semiconductor structure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) in view of Numazama et al. (U.S. 6168996; hereinafter Numazama) as applied to claims 1-2, 9-10, and further in view of Siemieniec et al. (U.S. 2016/0064547; hereinafter Siemieniec).

However, Siemieniec discloses a device comprising: a floating buried doped region 186 (fig. 5D, ¶0097) of a second conductivity type (e.g. p type) that abuts the trench isolation structure 180 (fig. 5D).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman and Numazama by having a floating buried doped region of a second conductivity type that abuts the trench isolation structure, as taught by Siemieniec, in order to provide a different application for the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) and Numazama et al. (U.S. 6168996; hereinafter Numazama) in view Siemieniec et al. (U.S. 2016/0064547; hereinafter Siemieniec) and further in view of Qiao et al. (U.S. 2019/0237576; hereinafter Qiao).
As discussed in details above, Mandelman and Numazama as modified by Siemieniec substantially discloses all the limitation as claimed above except for an anti-punch through (“APT”) layer, wherein the APT layer comprises a conductivity type that is the same as the first doped region, and an APT doping level that is different than a doping level of the first doped region, wherein the APT doping level prevents depletion of the first doped region.
However, Qiao discloses a device comprising: an anti-punch through (“APT”) layer 7 (fig. 5), wherein the APT layer comprises a conductivity type that is the same as the first doped region 5 (e.g. p type), and an APT doping level that is different than a doping level of the first doped region 5 (fig. 5, ¶0063), wherein the APT doping level prevents depletion of the first doped region (fig. 5, ¶0063) and the device of Mandelman, Numazama and Siemieniec as modified by the APT layer of Qiao would 
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman, Numazama and Siemieniec by having the anti-punch through (“APT”) layer, wherein the APT layer comprises a conductivity type that is the same as the first doped region, and an APT doping level that is different than a doping level of the first doped region, wherein the APT doping level prevents depletion of the first doped region, as taught by Qiao, in order to increase the device functionality of the structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (U.S. 2008/0217690; hereinafter Mandelman) and Numazama et al. (U.S. 6168996; hereinafter Numazama) in view Siemieniec et al. (U.S. 2016/0064547; hereinafter Siemieniec) and further in view of Huang (U.S. 8921916).
Mandelman and Numazama as modified by Siemieniec substantially discloses all the limitation as claimed above except for an insulating layer between the first doped region and the semiconductor region, wherein the trench isolation structure contacts the insulating layer.
However, Huang discloses a device comprising: an insulating layer 362 (fig. 6) between the first doped region 364 and the semiconductor region 360 (fig. 6), wherein the trench isolation structure 312 contacts the insulating layer 362 (fig. 6).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Mandelman, Numazama and Siemieniec by having the insulating layer between the first doped region and the semiconductor region, wherein the trench isolation structure contacts the insulating layer, as taught by Huang, in order to provide the dielectric property between the semiconductor regions of the device.
Reasons for Allowance
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 11 of the semiconductor device including: a floating buried doped region of a first conductivity type; a first doped region of a second conductivity type disposed between the floating buried doped region and the first major surface; and a semiconductor region of the second conductivity type disposed between the floating buried doped region and the second major surface; a trench isolation structure, comprising a conductive trench filling enclosed by an insulating trench liner, and extending from the first major surface through the first doped region, through the floating buried doped region, and into the semiconductor region, wherein:
the floating buried doped region is abutting the trench isolation structure; and the trench isolation structure is a perimeter for an active region of the semiconductor device structure; an insulated trench structure extending from the first major surface through the first doped region and terminating within the floating buried doped region, wherein: the insulated trench structure is disposed within the perimeter of the trench isolation structure; a first portion, a second portion, and a third portion of the active region are electrically separated by the insulated trench structure; and the first portion, the second portion, and the third portion of the active region are electrically coupled to a common floating buried doped region; a first semiconductor device disposed within the first portion of the active region; and a connection structure electrically coupling at least a portion of the first semiconductor device with the conductive trench filling of the trench isolation structure (claim 11).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant argument, filed 1/6/2021, with respect to the rejection(s) of claim(s) 1 under Mandelman et al. (U.S. 2008/0217690) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Numazama et al. (U.S. 6168996).  Please see the new grounds of rejection above for currently amended claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894